DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed July 26, 2022 has been received and entered.
3.	Claims 1-20 are currently pending.

Election/Restrictions
4.	Applicant's election with traverse of Group II, claims 6 and 7, RSPO4 for species A and turmeric for species B in the reply filed on July 26, 2022 is acknowledged.  The traversal is on the ground(s) that the groups II and III, as amended, should be examined together because they share the special technical feature of inhibiting expression of a dermal senescence factor.  This is not found persuasive because group II is specifically drawn to administering turmeric extract (the elected species) while group III is drawn to inhibiting expression of dermal senescence factor where no administration of a composition is specifically required.  Thus, there is a lack of special technical feature between the two because turmeric extract is known in the art as demonstrated by the 102 references cited below.
Applicant also argues that the species should be examined together because they are all directed to dermal senescence factors.  However, in regards to species B, turmeric extract is known in the art.  Thus, is not a special technical feature.  In regards to species A, each of these species is drawn to a distinct gene which are not equivalent to each other.  Therefore, this argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 1-5 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 6 and 7 are examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 9,326,932).
	This reference teaches a method for treating skin aging by topically administering a composition comprising a turmeric extract (see claims 1 and 12).
The reference does not specifically teach that the administration of the turmeric extract inhibits the expression of dermal senescence factor such as RSPO4.  However, applicant’s specification defines a subject in need of the inhibition of expression of these factors as a subject displaying the signs of skin aging.  The specification states that the inhibition of expression of the factor occurs when the extract is topically applied to the subject in need thereof (see page 3 and paragraph 34).  As discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The method of Lewis is structurally the same as the claimed method because the same composition as claimed is topically applied to the same subject as claimed. Therefore, the inhibition of the dermal senescence factors would inherently occur in the prior art method if applicant’s invention functions as claimed.
8.	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan (US 2003/0113388).
	This reference teaches a method for treating skin wrinkles by topically administering a composition comprising a turmeric extract (see paragraphs 97-103).
The reference does not specifically teach that the administration of the turmeric extract inhibits the expression of dermal senescence factor such as RSPO4.  However, applicant’s specification defines a subject in need of the inhibition of expression of these factors as a subject displaying skin wrinkles.  The specification states that the inhibition of expression of the factor occurs when the extract is topically applied to the subject in need thereof (see page 3 and paragraph 34).  As discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The method of Phan is structurally the same as the claimed method because the same composition as claimed is topically applied to the same subject as claimed. Therefore, the inhibition of the dermal senescence factors would inherently occur in the prior art method if applicant’s invention functions as claimed.
9.	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (JP 2007075632 A – translation provided by applicant in the IDS of June 30, 2022).
This reference teaches a method for treating skin aging and wrinkles by topically administering a composition comprising a Curcuma longa (turmeric) extract (see claim 2 and paragraphs 2 and 16 in the translation).
The reference does not specifically teach that the administration of the turmeric extract inhibits the expression of dermal senescence factor such as RSPO4.  However, applicant’s specification defines a subject in need of the inhibition of expression of these factors as a subject displaying the signs of skin aging.  The specification states that the inhibition of expression of the factor occurs when the extract is topically applied to the subject in need thereof (see page 3 and paragraph 34).  As discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The method of Yamamura is structurally the same as the claimed method because the same composition as claimed is topically applied to the same subject as claimed. Therefore, the inhibition of the dermal senescence factors would inherently occur in the prior art method if applicant’s invention functions as claimed.

10.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655